DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 1/19/2021. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 4, 8-14, 16-18 has/have been amended;
Claim(s) 2, 5-7, 19 is/are cancelled;
Claim(s) 21-25 is/are new;
Claim(s) 1, 3-4, 8-18, 20-25 is/are presently pending.
The amendment(s) to the claim(s) is sufficient to overcome the claim objection(s) from the previous office action.
The amendment(s) to the claim(s) is sufficient to overcome the 35 U.S.C. 112 rejection(s) from the previous office action.

Response to Arguments
With regard to claim rejections under 35 USC 102 and/or 103, Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection due to claim amendment(s). Specifically, please see below for the updated claim mappings in response to the claim amendments.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8-11, 13-16, 20-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muessig (US 20170368347 A1; Filed 6/23/2017; cited in previous office action).
Regarding claim 1, Muessig teaches a leadless cardiac pacemaker (LCP) configured to sense cardiac activity and to deliver pacing therapy to a ventricle of a patient's heart (Abstract), the LCP comprising: 
a housing having a proximal end and a distal end (Fig. 1; claim 1); 
a first electrode secured relative to the housing and exposed to the environment outside of the housing ([0013]); 
a second electrode secured relative to the housing and exposed to the environment outside of the housing ([0013]); 
a sensing module disposed within the housing (Fig. 1, signal sensing unit 20; [0041]), the sensing module configured to:
detect a first cardiac artifact ([0016] “cardiac event of the first heart chamber”);
detect a second cardiac artifact ([0016] “cardiac event of the second heart chamber”), wherein the second cardiac artifact is different from the first cardiac artifact ([0016]);
determine an atrial timing fiducial based at least in part on both the detected first cardiac artifact and the detected second cardiac artifact ([0016] “By generating electrical stimulation based on the detected events in the first and second heart chamber, it is possible to produce pace therapy based on the information on the contraction state of the paced heart chamber and the other heart chambers”; [0026]; [0030]); and
circuitry in the housing operatively coupled to the first electrode and the second electrode, and also operatively coupled to the sensing module (Fig. 1; [0041]), the circuitry configured to deliver a ventricular pacing therapy to the patient's heart via the first electrode and the second electrode ([0041] “stimulation control unit 40”; claim 1 “the stimulation control unit is configured to deliver electrical stimulation to the first heart chamber via at least two electrode poles”), wherein the ventricular pacing therapy is time dependent, at least in part, on the atrial timing fiducial determined by the sensing module ([0016]; [0026]; [0030]; [0041] “Stimulation control unit 40 comprises a pacing control unit 41 which receives information on detected atrial and/or ventricular events from the atrial event detector 31 and the detector for sensed ventricular events 32 and controls electrical stimulation according to the information via electrode 50”).
Regarding claim 3, Muessig teaches wherein the sensing module is configured to sense at least one of a pressure ([0023] “pressure”), impedance ([0040]; Fig. 7), strain, sound ([0036]; Fig. 3), rotation, acceleration ([0038]; Fig. 5), voltage ([0014]-[0015]), and flow.
Regarding claim 4, Muessig teaches wherein the first cardiac artifact and/or the second cardiac artifact comprises at least one of a p- wave ([0014]-[0015] “P-wave”), S2 heart sound, S3 heart sound, ventricular volume, ventricular wall dimension, ventricular blood movement, ventricular wall movement ([0044]-[0045]), tricuspid valve position ([0041] “causes an acoustic vibration to be induced in the ventricle as the tricuspid valve opens…This acoustic signal is sensed via an acoustic transducer”), mitral valve position, and akinetic ventricular pressure.
Regarding claim 8, Muessig teaches wherein the first cardiac artifact and/or the second cardiac artifact comprises a transition between passive and active ventricular filling ([0041] “The proposed iLP 10 is capable to detect atrial contraction (‘kick’) filling events from within the ventricle”).
Regarding claim 9, Muessig teaches wherein the circuitry is configured to determine an intrinsic interval based, at least in part, on two or more atrial timing fiducials determined by the sensing module ([0016]-[0017]; [0041]).
Regarding claim 10, Muessig teaches an implantable medical device configured to sense cardiac activity and to deliver pacing therapy to a patient's heart (Abstract), the implantable medical device comprising: 
a housing (Fig. 1; claim 1); 
a first electrode secured relative to the housing and exposed to the environment outside of the housing ([0013]); 
a second electrode secured relative to the housing and exposed to the environment outside of the housing ([0013]); 
a sensing module disposed within the housing (Fig. 1, signal sensing unit 20; [0041]), the sensing module comprising:
a first sensor having a first sensor type configured to detect a first cardiac artifact ([0014]; [0016] “cardiac event of the first heart chamber”);
a second sensor having a second sensor type configured to detect a second cardiac artifact ([0016] “cardiac event of the second heart chamber”), wherein the second sensor type uses a different sensing modality than the first sensor type ([0018]);
the sensing module is configured to:
determine an atrial timing fiducial based at least in part on both the first cardiac artifact detected by the first sensor and the second cardiac artifact detected by the second sensor ([0016] “By generating electrical stimulation based on the detected events in the first and second heart chamber, it is possible to produce pace therapy based on the information on the contraction state of the paced heart chamber and the other heart chambers”; [0026]; [0030]) and
circuitry in the housing operatively coupled to the first electrode, the second electrode, and the sensing module (Fig. 1; [0041]), the circuitry configured to deliver a ventricular pacing pulse to the patient's heart via the first electrode and the second electrode ([0041] “stimulation control unit 40”; claim 1 “the stimulation control unit is configured to deliver electrical stimulation to the first heart chamber via at least two electrode poles”), wherein a timing of the ventricular pacing pulse is dependent, at least in part, on the timing of the atrial timing fiducial determined by the sensing module ([0016]; [0026]; [0030]; [0041] “Stimulation control unit 40 comprises a pacing control unit 41 which receives information on detected atrial and/or ventricular events from the atrial event detector 31 and the detector for sensed ventricular events 32 and controls electrical stimulation according to the information via electrode 50”).
Regarding claim 11, Muessig teaches wherein the sensing module comprises a filter for filtering a sensor output from the first sensor to help identify and detect the first cardiac artifact ([0041] “The atrial event detector 31 may utilize bandpass pre-filtering tuned to the atrial event frequency components…to evaluate the incoming acoustic vibration signal stream for atrial events”).
Regarding claim 13, Muessig teaches wherein the sensing module is configured to calculate an ensemble average timing over multiple heart beats for the detected first cardiac artifact ([0017] “The time interval can also be configured to dynamically adjust to other measured cardiac or physiological parameters…the time interval according to an embodiment of the invention may be determined according to previous measurements of the intrinsic conduction time of the heart…averaged conduction time”).
Regarding claim 14, Muessig teaches wherein the detected first cardiac artifact comprises at least one of a p-wave ([0014] “P-wave”), S2 heart sound, S3 heart sound, ventricular volume, ventricular wall dimension, ventricular blood movement, ventricular wall movement, tricuspid valve position, mitral valve position, and akinetic ventricular pressure.
Regarding claim 15, Muessig teaches wherein the implantable medical device is configured to be implantable in a ventricle of the patient's heart ([0011]).
Regarding claim 16, Muessig teaches an implantable medical device configured to sense cardiac activity and to deliver pacing therapy to a patient's heart (Abstract), the implantable medical device comprising: 
a housing (Fig. 1; claim 1); 
a first electrode secured relative to the housing and exposed to the environment outside of the housing ([0013]); 
a second electrode secured relative to the housing and exposed to the environment outside of the housing ([0013]); 
a sensing module disposed within the housing (Fig. 1, signal sensing unit 20; [0041]), the sensing module configured to: 
sense during ventricular filling of the patient’s heart (Fig. 2-3, 5, 7; [0011] “second heart chamber can be the right atrium”; [0014]-[0015]; absence of atrial contraction would indicate passive filling of the ventricle; [0018] “events for contraction of the ventricle as well as contraction of the atrium, as for example an ‘atrial kick’”; [0022] “atrial event detection unit”; [0038]; [0041] “which detects atrial events during the quiescent period of ventricular expansion (after the ventricle has contracted, and the tricuspid valve has opened)”; [0043]; [0045]; [0047] “At the end of the ventricular systole phase, the atrial event detector 31 enters a detection phase 135 where the circuit expects an atrial event”) a first cardiac artifact using a first sensor ([0014]; [0016] “cardiac event of the first heart chamber”);
sense during ventricular filling of the patient’s heart (Fig. 2-3, 5, 7; [0011] “second heart chamber can be the right atrium”; [0014]-[0015]; absence of atrial contraction would indicate passive filling of the ventricle; [0018] “events for contraction of the ventricle as well as contraction of the atrium, as for example an ‘atrial kick’”; [0022] “atrial event detection unit”; [0038]; [0041] “which detects atrial events during the quiescent period of ventricular expansion (after the ventricle has contracted, and the tricuspid valve has opened)”; [0043]; [0045]; [0047] “At the end of the ventricular systole phase, the atrial event detector 31 enters a detection phase 135 where the circuit expects an atrial event”) a second cardiac artifact using the first sensor, wherein the second cardiac artifact is distinct from the first cardiac artifact ([0015]; [0016] “cardiac event of the second heart chamber”) and
determine an atrial timing fiducial based, at least in part, on both the first cardiac artifact and the second cardiac artifact ([0016] “By generating electrical stimulation based on the detected events in the first and second heart chamber, it is possible to produce pace therapy based on the information on the contraction state of the paced heart chamber and the other heart chambers”; [0026]; [0030]); and
circuitry in the housing operatively coupled to the first electrode, the second electrode, and the sensing module (Fig. 1; [0041]), the circuitry is configured to deliver a ventricular pacing therapy to the patient's heart via the first electrode and the second electrode ([0041] “stimulation control unit 40”; claim 1 “the stimulation control unit is configured to deliver electrical stimulation to the first heart chamber via at least two electrode poles”), wherein the ventricular pacing therapy is time dependent, at least in part, on the identified atrial timing fiducial ([0016]-[0017]; [0029]; [0041] “Stimulation control unit 40 comprises a pacing control unit 41 which receives information on detected atrial and/or ventricular events from the atrial event detector 31 and the detector for sensed ventricular events 32 and controls electrical stimulation according to the information via electrode 50”).
Regarding claim 20, Muessig teaches wherein the implantable medical device is configured to be implantable in a ventricle of the patient's heart ([0011]).
Regarding claim 21, Muessig teaches wherein the sensing module comprises:
a first sensor having a first sensor type, wherein the first sensor is configured to sense the first cardiac artifact ([0014]; [0016] “cardiac event of the first heart chamber”); and
a second sensor having a second sensor type, the second sensor is configured to sense the second cardiac artifact ([0016] “cardiac event of the second heart chamber”), wherein the second sensor type using a different sensing modality than the first sensor type ([0018]).
Regarding claim 22, Muessig teaches wherein the first sensor comprises an accelerometer ([0029]-[0030]; claim 10) and the second sensor comprises a pressure sensor ([0027]; claim 10).
Regarding claim 23, Muessig teaches wherein the sensing module comprises a single sensor that is configured to detect the first cardiac artifact and the second cardiac artifact ([0013] “Based on the signal deflections in the ECG, cardiac activity of the first heart chamber and/or the second heart chamber and /or other heart chambers can be derived”; [0014]-[0015] ECG is used for both first and second signals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 17-18, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muessig (US 20170368347 A1; Filed 6/23/2017; cited in previous office action) as applied to claims 1, 11, 16 above.
Regarding claim 12, Muessig does not teach wherein the filter includes a first filter for passing a first frequency band of the sensor output, a second filter for passing a second frequency band and a third filter for passing a third frequency band. However, Muessig does teach “bandpass pre-filtering tuned to the atrial event frequency components” in [0041]. It would have been obvious to use multiple filters, one for each desired frequency component of the atrial event since this amounts to a mere duplication of parts; MPEP 2144.04.
Regarding claim 17, Muessig does not teach wherein the sensing module comprises a bandpass filter of about 1 Hertz (Hz) to about 5 Hz to identify the first cardiac artifact. However, Muessig does teach “bandpass pre-filtering tuned to the atrial event frequency components” in [0041]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 18, Muessig does not teach wherein the sensing module comprises a bandpass filter of about 15 Hertz (Hz) to about 30 Hz to identify the first cardiac artifact. However, Muessig does teach “bandpass pre-filtering tuned to the atrial event frequency components” in [0041]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the instant claim's range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 24, Muessig does not teach wherein the first cardiac artifact comprises an S2 heart sound and the second cardiac artifact comprises an S4 heart sound. However, Muessig does teach detecting different cardiac events corresponding to the different atrial and ventricular events with heart sounds ([0018]; [0022]) for the first and second signals ([0023]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Muessig to specifically use S2 and S4 heart sounds since Muessig teaches using heart sounds to detect the different ventricular and atrial events ([0022]-[0023]) which would include/encompass S2 and S4 heart sounds.
Regarding claim 25, Muessig does not teach wherein the first cardiac artifact comprises either an S2 heart sound or an S4 heart sound and the second cardiac artifact comprises an A wave. However, Muessig does teach detecting different cardiac events corresponding to the different atrial and ventricular events with heart sounds ([0018]; [0022]) which would include/encompass S2 or S4 heart sounds, Muessig further teaches using ECG’s signal deflections to detect cardiac artifacts ([0013]) which would include/encompass A wave. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Muessig to use S2 or S4 heart sounds and A wave since Muessig teaches using heart sounds and ECG to measure/detect the different cardiac events of the heart. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534.  The examiner can normally be reached on M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN T KUO/           Primary Examiner, Art Unit 3792